Citation Nr: 0509683	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  04-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for Hepatitis C. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for hepatitis C.  

In December 2004, the veteran appeared at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the time of his December 2004 hearing, the veteran 
testified that he received a blood transfusion at Fort Ord in 
1974 following a jeep accident.  A review of the record 
demonstrates that those records have not been associated with 
claims folder.  

The veteran and his representative have requested that this 
matter be remanded to the RO to obtain those treatment 
records.  

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is REMANDED for the following:

1.  The RO should, through all available 
avenues, attempt to obtain treatment 
records of the veteran from the Fort Ord 
Medical Facility for the time period from 
1974 to 1975.  The RO should document all 
attempts made to obtain these records.  
If the records are not available, the RO 
should indicate that they are not 
available.  

2.  After completion of the above, and 
any further medical examination indicated 
by the information obtained, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



